     Case 2:18-cr-00422-SMB Document 1078 Filed 10/26/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-00422-001-PHX-SMB
10                                                     ORDER
                    Plaintiff,
11
     v.
12
13   Michael Lacey, et al.,
14                  Defendants.
15
16          The Government has filed a motion in limine to preclude the Davis Wright Tremaine
17   (“DWT) law firm from serving as trial counsel or engaging in any trial preparation. (Doc.
18   906.) Defendants Lacey and Larkin filed a response. (Doc. 963.) The Government has
19   previously sought to have DWT disqualified based on its past representation of Carl Ferrer.
20   (Doc. 118.) After having that motion briefed and hearing oral argument, Judge Logan
21   denied the motion. (Doc. 338.) Judge Logan found that “Carl Ferrer (“Ferrer”) expressly
22   waived his right to seek disqualification of HCM and DWT in previous joint representation
23   and joint defense agreements.”. (Id. at 1.) Judge Logan also said that he would “rely on the
24   representations of HCM, DWT, and their respective counsel that the firms will continue to
25   preserve the confidences of Ferrer as a former client, create ethical walls where necessary,
26   refrain from engaging in trial preparation or participating as trial counsel, and only
27   participate in the limited capacity set forth in the pleadings, without an order from the
28   Court.” (Id. at 10.)
     Case 2:18-cr-00422-SMB Document 1078 Filed 10/26/20 Page 2 of 2



 1          Defendants response argues that this is another attempt to disqualify DWT and
 2   should be denied because Judge Logan already ruled on this issue. Defendants ignore the
 3   statement quoted above and cited by the Government wherein Judge Logan said that he
 4   would hold DWT to their representations not to participate as trial counsel or engage in
 5   trial preparation. Defendants also ignore that they represented to Judge Logan that
 6   “DWT’s role is not and never has been to act as criminal trial counsel for Larkin or Lacey.”
 7   (Doc. 180 p. 28.)
 8          The Government also raises an issue about precluding Defendants from discussing
 9   or relying on any previous case in which Backpage was involved, and Defendants respond
10   to this issue. However, the relief sought by the Government only related to precluding
11   DWT from participating in the trial or trial preparation, so the Court will not address the
12   admissibility of information relating to other cases.
13          IT IS ORDERED granting the Government’s Motion in Limine (Doc. 906.) as it
14   seeks to enforce the parties’ representations and Judge Logan’s previous ruling.
15          Dated this 26th day of October, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
